CROW, J.,
dissenting.
The majority of the court have directly raised, and solely based the judgment of reversal on a point not specifically mentioned by plaintiffs in error, namely the construction of the remarks of the trial judge and the counsel for the parties, severally, which words are fully quoted in the majority opinion and therein styled colloquy.
That majority action might well be pardoned if the point so raised were correctly decided, which in my opinion, is not done.
At the oral argument of this error proceeding counsel for plaintiff in error did. not even suggest that the quoted language of the trial judge by which the case was .submitted to the jury, was. such as to not show the submission of the whole case properly on the issue of the genuineness of the signature of Meyer the priest, the sole contention on this issue being that the bill of exceptions did not speak the truth as to the language appearing therein; and in the reply brief of plaintiff in error it is stated that no such agreement was ever made but the recital that the parties agreed was the unwarranted conclusion of the stenographer, and the reply brief suggested that this court call upon the stenographer to testify on what authority this alleged clause was inserted in the stenographic notes. The first brief of plaintiff in error made no mention of the colloquy.
Counsel for plaintiff in error in no manner whatsoever, suggested diminution of the record to the end that the bill of exceptions be returned to the trial judge for correction, and the reason becomes apparent why that was not done, from an inspection of the bill of exceptions and the objections which were filed to it by the plaintiff in the trial court, the bill as filed by the defendants not containing when filed, the agreement to submit the case to the jury to be determined by it on the issue of the genuineness of the signature of Meyer.
The construction of the quoted colloquy depends not alone on its context as an entirety, but the conduct of the *88court and the several counsel • must necessarily be .taken 'into account, that is.what was said'and not said and what was done and not done by the trial judge and the counsel severally.
If from all these factors, a doubt arises, ■ such doubt must be resolved against plaintiffs in error who brought the bill of exceptions on the record. . 2 O. Jur. 427. This is no more than an application of the unexceptional rule that all reasonable presumptions are to be resolved in favor of the validity of a judgment.
The two points in mind of the trial judge and the several counsel, pertained to the issue of genuineness of the signature of Meyer to the note, and the claimed limitation of his authority to bind the congregation only to the amount of two hundred dollars. The first point was one of fact, and the second was one of law namely whether such limitation touched the bank before or when it acquired the note. As the trial judge said, Meyer clearly had the right to give a note for a sum up to two hundred dollars, but there was no evidence of information by the bank of that limitation of amount, and added that the facts not being in dispute, the law on this point was for the trial judge and not for the jury. Also said the trial judge, it would be necessary to bring knowledge of the limitation of authority to the bank prior to or at the time it acquired the note. Moreover, the trial judge said he could not see how it could be argued that it would not be necessary that the bank have knowledge of' the limitation on the authority of the priest to bind the congregation to the amount of two hundred dollars. And he also said that the authority of the priest to expend more than two hundred dollars so far as the church itself was concerned, was apparent to him.
Counsel for plaintiff acquiesced and counsel for defendant did not say a word by way of contention of protest, but unqualifiedly agreed to the submission of the case to the jury on the determination of the sole issue of genuineness of the signature of Meyer.
If the' trial judge thought as a matter of law that plaintiff could not recover beyond the amount of two hundred dollars, I can not believe he would have submitted the case to the jury at all.
None of defendants’ counsel took any steps at any stage of the trial or after judgment, to bring to the attention of the trial judge, a claim that there had not been submitted to the jury the issue of want of authority of Meyer if submission of that issue had not bean understood by them to have been waived by agreement. The general exception to the charge certainly did not do so in words, whatever was its technical legal effect.
No motion was made for a directed verdict or for judgment notwithstanding the verdict, and the one motion for a new trial did not mention the manner of submission of the case to the jury.
It is also noteworthy that the form of the verdict as finished and read by the trial judge and returned by the jury, found “the issues in the case in favor of the plaintiff” and assessed “the amount due to the plaintiff from the defendant” at the sum of $5,265.
Upon the whole it is to m.e unthinkable that any of the counsel for any of the parties, was unconscious when the verdict was returned that in effect it fully determined every .issue in favor of the plaintiff.
Finally, if as .the majority opinion declares, the congregation did. not exist in law and therefore was not suable, it did not become so by virtue ..-of the suit nor in any other manner, -and consequently could not have commenced this proceeding in error. Wherefore the judgment of the court below as to it was wholly void, and the attempted judgment of reversal, in . this, case ,-is likewise void though the nullity there as here may be harmless in all directions.